Citation Nr: 9916383	
Decision Date: 06/15/99    Archive Date: 06/21/99

DOCKET NO.  97-10 052A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to a disability rating greater than 30 
percent for anxiety neurosis prior to January 16, 1998.

2.  Entitlement to an increased evaluation for anxiety 
neurosis, currently evaluated as 50 percent disabling.

3.  Entitlement to a total disability rating for compensation 
purposes on the basis of individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Peter E. Baer, Attorney at Law


ATTORNEY FOR THE BOARD

Christopher B. Moran, Counsel



INTRODUCTION

The veteran served on active duty from January 1969 to May 
1970.

The Board of Veterans' Appeals (Board) notes that the issues 
on appeal stem from Department of Veterans Affairs (VA) 
Regional Office (RO) rating decisions.

The record shows that during the course of the veteran's 
current appeal that stemmed from a reopened claim received on 
July 5, 1996, the RO granted an increased evaluation of 50 
percent for anxiety neurosis in a rating decision of January 
1999, effective from January 16, 1998, date of a VA 
psychological examination.  

Moreover, it appears from statements of record that the 
veteran may also be claiming entitlement to service 
connection for ulcerative colitis and chronic fatigue 
syndrome.  Such matters are referred to the RO for 
appropriate adjudicatory action.


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

Following a preliminary review of the record, the Board notes 
that additional development of the record is needed in order 
to supplement the record with sufficient medical evidence in 
order for the Board to render a legal determination on the 
current issues as the Board's medical conclusions must be 
supported by medical authority or evidence of record and not 
simply the Board's own unsubstantiated opinions.  38 U.S.C.A. 
§ 7104(d)(1) (West 1991 & Supp. 1999); Colvin v. Derwinski, 1 
Vet. App. 171 (1991).

The record shows that service connection has been established 
for irritable bowel syndrome, hemorrhoids, status 
postoperative and anxiety disorder.

The Board recognizes that in recent correspondence from the 
veteran she referred to a recent VA gastrointestinal 
examination in February 1999 which is not of record and may 
reflect findings helpful to her TDIU claim.  Moreover, she 
noted that she would be receiving follow-up gastrointestinal 
treatment by Dr. M. at a VA Medical Center (VAMC).  
Accordingly, the RO should obtain all pertinent outstanding 
VA treatment and examination records regarding her service-
connected disorders from January 1998 to the present.

Importantly, the Board notes that the veteran underwent a VA 
examination by a psychologist in January 1998.  The 
examination referred to suspected coexisting psychiatric 
disability for which service-connection has not been 
established and may not be considered when determining 
entitlement to an increased evaluation for service-connected 
anxiety neurosis or entitlement to TDIU.  It is not clear 
whether the reported Global Assessment of Functioning (GAF) 
score of 45-55 and indicative of impairment ranging between 
inability to hold a job and moderate occupational impairment, 
as noted in the Fourth Edition of the American Psychiatric 
Association's Diagnostic and Statistical Manual for Mental 
Disorders (DSM-IV), pertained solely to service-connected 
anxiety neurosis or to the overall collective psychiatric 
disability.  Accordingly, the veteran should be afforded a 
comprehensive examination by a specialist in psychiatry in 
order to determine the nature, extent and degree of 
psychiatric impairment associated with service-connected 
anxiety neurosis as opposed to any identifiable coexisting 
psychiatric disability.  

Therefore, pursuant to VA's duty to assist the appellant in 
the development of facts pertinent to her claim under 38 
U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.103(a) (1998), 
the Board is deferring adjudication of issues 1 through 3 
pending a remand of the case to the RO for further 
development as follows:

1.  The RO should contact the veteran and 
request that she identify the names, 
addresses, and approximate dates of 
treatment for all medical care providers, 
VA and non-VA, inpatient and outpatient, 
who may have treated her for irritable 
bowel syndrome, hemorrhoids, status 
postoperative and anxiety disorder dating 
from approximately January 1998 to the 
present.  After obtaining any necessary 
authorization or medical releases, the RO 
request and associate with the claims 
file legible copies of the veteran's 
complete treatment reports from all 
sources identified whose records have not 
previously been secured.  Regardless of 
the veteran's response, the RO should 
secure all outstanding VA treatment 
reports and the reports of examination 
and treatment as noted by the veteran in 
her March 1999 statement of record.

2.  The RO should afford the veteran a 
comprehensive VA examination by a 
specialist in psychiatry to determine the 
severity of service-connected anxiety 
neurosis.  The claims file and a separate 
copy of this remand must be made 
available to and reviewed by the 
psychiatrist prior and pursuant to 
conduction and completion of the 
examination and the examination report 
must be annotated by the examiner in this 
regard.  Any further indicated special 
studies should be accomplished.  The 
examiner should identify all of the 
veteran's associated symptomatology in 
order to determine the impairment caused 
by anxiety neurosis.  

If there are other psychiatric disorders 
found, in addition to anxiety neurosis, 
the examiner should specify which 
symptoms are associated with each 
disorder(s).  If certain symptomatology 
cannot be dissociated from one disorder 
or another, it should be so indicated.

If a psychiatric disorder(s) other than 
service-connected anxiety neurosis is or 
are found on examination, the examiner 
should offer an opinion as to whether any 
such disorder is causally or 
etiologically related to service-
connected anxiety neurosis and, if not so 
related, whether the veteran's anxiety 
neurosis has any effect on the severity 
of any other psychiatric disorder.  Any 
appropriate tests and studies, including 
psychological testing, should be 
performed and all findings should be 
reported in detail.  During the course of 
the examination, the examiner should 
identify all of the symptoms or 
manifestations of the veteran's anxiety 
neurosis.

The examiner is requested to assign a 
numerical code under the GAF scale 
provided in the Diagnostic and 
Statistical Manual for Mental Disorders 
as it relates to the veteran's service-
connected anxiety neurosis.  It is 
imperative that the examiner include a 
definition of the numerical code 
assigned.

The examiner must be requested to express 
an opinion as to the impact of anxiety 
neurosis on the veteran's ability to 
obtain and retain substantially gainful 
employment.  Any opinions expressed by 
the examiner must be accompanied by a 
complete rationale.

3.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination report 
and required opinion(s) to ensure that 
they are responsive to and in complete 
compliance with the directives of this 
remand and if they are not, the RO should 
implement corrective procedures.  Stegall 
v. West, 11 Vet. App. 268 (1998).

4.  After undertaking any development 
deemed appropriate in addition to that 
specified above, the RO should 
readjudicate the issues of entitlement to 
an increased evaluation for anxiety 
neurosis, to include consideration of 
both the old and new rating criteria and 
apply those criteria more favorable to 
the veteran as well as document 
consideration of 38 C.F.R. § 3.321(b)(1), 
and consideration of entitlement to TDIU.

If any benefit sought on appeal, for which a timely notice of 
disagreement has been filed, is not granted to the veteran's 
satisfaction, the RO should issue a supplemental statement of 
the case.  A reasonable period of time for a response should 
be afforded.  Thereafter, the case should be returned to the 
Board for final appellate review, if otherwise in order.  By 
this remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until she is notified by the RO.

		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


